Name: Commission Implementing Regulation (EU) 2017/1328 of 17 July 2017 amending Regulation (EU) No 642/2010 on rules of application (cereal sector import duties) for Council Regulation (EC) No 1234/2007
 Type: Implementing Regulation
 Subject Matter: tariff policy;  EU finance;  trade;  plant product
 Date Published: nan

 18.7.2017 EN Official Journal of the European Union L 185/24 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1328 of 17 July 2017 amending Regulation (EU) No 642/2010 on rules of application (cereal sector import duties) for Council Regulation (EC) No 1234/2007 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 178 in conjunction with Article 180 thereof, Whereas: (1) Commission Regulation (EU) No 642/2010 (2) lays down rules on the calculation and fixing of the import duty on certain products. For common wheat, durum wheat and maize, the import duty may depend on the difference between the actual quality of the product imported and the quality of the product entered on the import licence. To this end, qualitative analysis based on representative samples are carried out by the customs office and additional securities are provided for. (2) Commission Delegated Regulation (EU) 2016/1237 (3) provides for the cases where an import licence is required. An import licence is no longer required for products of the cereal sector when they are declared for release for free circulation under conditions other than tariff rate quotas. As a consequence, the requirement to lodge a security for the import licence for the products referred to in Article 12(a) of Commission Regulation (EC) No 1342/2003 (4) has been deleted. (3) Article 2(4) of Regulation (EU) No 642/2010 provides for an import duty reduction for some ports of unloading, for which the customs authorities are to issue a certificate in accordance with the model given in Annex I to that Regulation. That model still includes a reference to the import licence number as additional information regarding the import licence itself. Moreover, in order to avoid any confusion, it is appropriate to replace the term certificate by document. (4) Article 3(4) and Article 6(1) and (2) of Regulation (EU) No 642/2010 provide for an additional security, except where the import licence is accompanied by certain certificates of conformity. In those Articles and in Article 7(4), references to import licence or to the security related thereto should be deleted or be replaced by references to the declaration of release for free circulation. At the same time, the term additional security should be replaced by a more appropriate term. (5) In the interest of clarity and legal certainty, it is appropriate to replace references to Council Regulation (EEC) No 2913/92 (5), Regulation (EC) No 450/2008 of the European Parliament and of the Council (6) and Commission Regulation (EEC) No 2454/93 (7) by references to Regulation (EU) No 952/2013 of the European Parliament and of the Council (8) and Commission Implementing Regulation (EU) 2015/2447 (9). (6) Regulation (EU) No 642/2010 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 642/2010 is amended as follows: (1) In Article 1, paragraph 3 is replaced by the following: 3. The Common Customs Tariff duty rates referred to in paragraph 1 shall be those applicable on the date referred to in Article 172(2) of Regulation (EU) No 952/2013 of the European Parliament and of the Council (*1). (*1) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1)." (2) In Article 2(4), the second subparagraph is replaced by the following: The customs authority at the port of unloading shall issue a document in accordance with the model given in Annex I attesting the quantity of each product unloaded. For the duty reduction provided for in the first subparagraph to be granted, that document must accompany the goods until completion of the customs import formalities. (3) In Article 3, paragraphs 3 and 4 are replaced by the following: 3. The end-use provisions of Article 254(1), (4) and (5) of Regulation (EU) No 952/2013 shall apply. 4. Notwithstanding Article 211(3)(c) of Regulation (EU) No 952/2013, for flint maize, the importer shall lodge with the competent authority a specific security of EUR 24 per tonne, except where the declaration of release for free circulation is accompanied by a certificate of conformity issued by the Argentine Servicio National de Sanidad y Calidad Agroalimentaria (Senasa) in accordance with point (a) of the first subparagraph of Article 7(2) of this Regulation. If, however, the duty applicable on the date of the acceptance of the declaration of release for free circulation is less than EUR 24 per tonne of maize, the specific security shall be equal to the duty amount. (4) Article 6 is replaced by the following: Article 6 1. For high quality common wheat, the importer shall lodge with the competent authority a specific security of EUR 95 per tonne on the date of acceptance of the declaration of release for free circulation, except where that declaration is accompanied by a certificate of conformity issued by the Federal Grain Inspection Service (FGIS) or by the Canadian Grain Commission (CGC) in accordance with point (b) or (c) of the first subparagraph of Article 7(2). If, however, import duties for all quality categories of common wheat have been suspended under Article 219 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (*2), the specific security shall not be required for the entire period during which the duties are suspended. 2. For durum wheat, the importer shall lodge with the competent authority a specific security on the date of acceptance of the declaration of release for free circulation, except where that declaration is accompanied by a certificate of conformity issued by the Federal Grain Inspection Service (FGIS) or by the Canadian Grain Commission (CGC) in accordance with point (b) or (c) of the first subparagraph of Article 7(2). The amount of the specific security shall be the difference on the day of acceptance of the declaration of release for free circulation between the highest import duty and that applicable to the quality shown, plus a supplement of EUR 5 per tonne. However, where the import duty applicable to the different qualities of durum wheat is zero, the specific security shall not be required. (*2) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671)." (5) In Article 7(2), the first subparagraph is replaced by the following: 2. The following certificates of conformity shall be officially recognised by the Commission pursuant to the principles laid down in Articles 58 and 59 of Commission Implementing Regulation (EU) 2015/2447 (*3): (a) certificates issued by the Servicio Nacional de Sanidad y Calidad Agroalimentaria (Senasa) of Argentina for flint maize; (b) certificates issued by the Federal Grains Inspection Services (FGIS) of the United States of America for high quality common wheat and high quality durum wheat; (c) certificates issued by the Canadian Grain Commission (CGC) of Canada for high quality common wheat and high quality durum wheat. (*3) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558)." (6) In Article 7, paragraph 4 is replaced by the following: 4. If the analysis results show the imported high quality common wheat, durum wheat and flint maize to be of a lower standard quality than entered on the declaration of release for free circulation, the importer shall pay the difference between the import duty applicable to the product shown on the declaration and that on the product actually imported. In this case, the specific security provided for in Article 3(4) and Article 6(1) and (2) shall be released, except for the EUR 5 supplement provided for in the second subparagraph of Article 6(2). If the difference referred to in the first subparagraph is not paid within one month, the specific security provided for in Article 3(4) and Article 6(1) and (2) shall be forfeit. (7) Annex I is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EU) No 642/2010 of 20 July 2010 on rules of application (cereal sector import duties) for Council Regulation (EC) No 1234/2007 (OJ L 187, 21.7.2010, p. 5). (3) Commission Delegated Regulation (EU) 2016/1237 of 18 May 2016 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to the rules for applying the system of import and export licences and supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the rules on the release and forfeit of securities lodged for such licences, amending Commission Regulations (EC) No 2535/2001, (EC) No 1342/2003, (EC) No 2336/2003, (EC) No 951/2006, (EC) No 341/2007 and (EC) No 382/2008 and repealing Commission Regulations (EC) No 2390/98, (EC) No 1345/2005, (EC) No 376/2008 and (EC) No 507/2008 (OJ L 206, 30.7.2016, p. 1). (4) Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (OJ L 189, 29.7.2003, p. 12). (5) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). (6) Regulation (EC) No 450/2008 of the European Parliament and of the Council of 23 April 2008 laying down the Community Customs Code (Modernised Customs Code) (OJ L 145, 4.6.2008, p. 1). (7) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (8) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (9) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). ANNEX ANNEX I Model referred to in Article 2(4) Product unloaded (CN code and, for common wheat, durum wheat and maize, quality declared in accordance with Article 5): ¦ Quantity unloaded (in kilograms): ¦